Exhibit 10.8


ENERGY FOCUS, INC.
2014 Stock Incentive Plan


RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT FOR NON-EMPLOYEE DIRECTORS (this
“Agreement”) is made as of [INSERT DATE] (the “Grant Date”) between ENERGY
FOCUS, INC. (the “Company”) and [INSERT NAME] (referred to herein as
“Participant”). Terms used in this Agreement with initial capital letters
without definition are defined in the Energy Focus, Inc. 2014 Stock Incentive
Plan (the “Plan”) and have the same meaning in this Agreement.


1.    Restricted Stock Unit Award. On the Grant Date, the Company hereby grants
to Participant a Stock Unit Award of [INSERT NO. OF UNITS] Units or Shares of
the Company’s common stock, par value $0.0001 per share (the “Shares”), pursuant
and subject to the terms of this Agreement and the Plan, a copy of which has
been delivered or made available to Participant and is incorporated herein by
reference. The Stock Award is hereinafter referred to as the “Restricted Stock
Unit Award.” The number of Shares and the rights granted under this Agreement
are subject to adjustment and modification as provided in the Plan. Accordingly,
the total number of Shares referred to in this Section means, at any relevant
time, the number of Shares stated above as such number shall then have been
adjusted pursuant to the Plan.


2.    Vesting. Subject to the terms of the Plan, the Restricted Stock Unit Award
shall vest as described herein. Provided that Participant continues to be a
Director of the Company, the Restricted Stock Unit Award shall vest in full on
[INSERT VEST DATE] (the “Vesting Date”)].


3.    Termination from Board Membership. Except as otherwise set forth in the
Plan or this Agreement:


(a)    In General. If Participant’s termination from Board membership occurs
prior to the Vesting Date for a reason other than Participant’s death or
Disability, then the Restricted Stock Unit Award will automatically be canceled
and forfeited and Participant shall not be entitled to any further rights in
respect thereof and the Company’s obligation with respect to the Restricted
Stock Unit Award shall terminate and be of no further force or effect.


(b)    Death or Disability. If Participant’s termination from Board membership
occurs prior to the Vesting Date due to Participant’s death or Disability, the
Restricted Stock Unit Award shall become vested in full effective as of the date
of such death or Disability.


4.    No Stockholder Rights. Notwithstanding anything set forth herein or in the
Plan to the contrary, Participant (and Participant’s designated beneficiary)
shall have no rights as a stockholder of the Company with respect to the Shares
until the date the Restricted Stock Unit Award is issued and, therefore, among
other things, shall not be entitled to receive any cash dividends paid on the
Shares or to any voting rights in respect of the Shares until the Restricted
Stock Unit Award is issued and then only to the extent the Restricted Stock Unit
Award is earned.


5.    Issuance of Shares. Participant (or Participant’s designated beneficiary
in the event of Participant’s death) shall be issued Shares equal to the number
of Shares stated in Section 1 hereof with appropriate vesting and/or restriction
requirements. The Company may elect to have such Shares issued pursuant to an
electronic transfer to Participant’s (or Participant’s designated beneficiary’s
in the event of Participant’s death) brokerage account or pursuant to a stock
certificate or certificates registered in Participant’s (or Participant’s
designated beneficiary’s in the event of Participant’s death) name representing
such Shares.


6.    Transfer. The Restricted Stock Unit Award shall be transferable only at
Participant’s death, by Participant’s will or pursuant to the laws of descent
and distribution.


7.    Governing Law/Venue. This Agreement shall be governed by the laws of the
State of Delaware, without regard to principles of conflicts of law, except to
the extent superseded by the laws of the United States of America. The parties
agree and acknowledge that the laws of the State of Delaware bear a substantial
relationship to the parties and/or this Agreement and that the Restricted Stock
Unit Award and benefits granted herein would not be granted without the
governance of this Agreement by the laws of the State of Delaware. In addition,
all legal actions or proceedings relating to this Agreement shall be brought
exclusively in state or federal courts located in the State of Ohio and the
parties executing this Agreement hereby consent to the personal jurisdiction of
such courts. In the event that it becomes necessary for the Company to institute
legal proceedings under this Agreement, Participant shall be responsible to the
Company for all costs and reasonable legal fees incurred by the Company with
regard to such proceedings. Any provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid or unenforceable should be
construed or limited in a manner that is valid and enforceable and that comes
closest to the business objectives intended by such provision, without
invalidating or rendering unenforceable the remaining provisions of this
Agreement.


8.    Interpretation and Administration. The parties agree that the
interpretation of this Agreement shall rest exclusively and completely within
the sole discretion of the Administrator. The parties agree to be bound by the
decisions of the Administrator with regard to the interpretation of this
Agreement and with regard to any and all matters set forth in this Agreement.
The Administrator may delegate its functions under this Agreement to an officer
of the Company designated by the Administrator (hereinafter the “designee”). In
fulfilling its responsibilities hereunder, the Administrator or its designee may
rely upon documents, written statements of the parties or such other material as
the Administrator or its designee deems appropriate. The parties agree that
there is no right to be heard or to appear before the Administrator or its
designee and that any decision of the Administrator or its designee relating to
this Agreement shall be final and binding unless such decision is arbitrary and
capricious.


9.    Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Stock Unit Award grant hereunder and participation in the Plan or
future Stock Awards that may be granted under the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or another third party designated by the Company,
including the acceptance of Stock Award grants and the execution of Stock Award
grant agreements through electronic signature.


10.    Notices. All notices requests, consents and other communications required
or provided hereunder shall be in writing and, if to the Company, shall be
delivered or mailed to its principal office, and, if to Participant, shall be
delivered either personally or mailed to the address of Participant appearing on
the books and records of the Company.


11.    Prompt Acceptance of Agreement. The Restricted Stock Unit Award evidenced
by this Agreement shall, at the discretion of the Administrator, be forfeited if
this Agreement is not manually executed and returned to the Company, or
electronically executed by Participant by indicating Participant’s acceptance of
this Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.


12.    Entire Agreement. This Agreement, together with the Plan, contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements, written or oral, with respect thereto. In
the event of any conflict between the provisions of this Agreement and the Plan,
the provisions of the Plan shall control.


13.    Amendment. This Agreement may not be modified, supplemented or otherwise
amended other than pursuant to a written agreement between Company and
Participant.


14.    No Third-Party Beneficiary. This Agreement is made for the benefit of the
Company and any Subsidiary employing Participant during the term hereof.


15.    Board Membership. Nothing in the Plan or this Agreement confers upon
Participant any right to continue in any relationship with the Company or any
Subsidiary, or limit or interfere in any with the right of the Company or
Subsidiary to terminate Participant’s Board membership at any time.


16.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


17.    Right of Set-Off. By accepting this Restricted Stock Unit Award,
Participant consents to a deduction from, and set-off against, any amounts owed
to Participant by the Company or any Subsidiary from time to time (including,
but not limited to, amounts owed to Participant as Board fees) to the extent of
the amounts owed to the Company or Subsidiary under this Agreement.


18.    Withholding Tax.


(a)    Generally. Participant is liable and responsible for all taxes owed in
connection with the Restricted Stock Unit Award, regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Restricted Stock Unit Award. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the vesting of the Restricted Stock Unit
Award. The Company does not commit and is under no obligation to structure the
Restricted Stock Unit Award or the vesting of the Restricted Stock Unit Award to
reduce or eliminate Participant's tax liability.


(b)    Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Stock Unit Award (e.g., vesting) that the Company determines may
result in any domestic or foreign tax withholding obligation, whether national,
federal, state or local, including any employment tax obligation (the “Tax
Withholding Obligation”), Participant is required to arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company. Unless Participant elects to satisfy the Tax
Withholding Obligation by an alternative means that is then permitted by the
Company, Participant’s acceptance of this Agreement constitutes Participant’s
instruction and authorization to the Company to withhold on Participant’s behalf
the number of Shares from those Shares issuable to Participant under this
Restricted Stock Unit Award as the Company determines to be sufficient to
satisfy the Tax Withholding Obligation as and when any such Tax Withholding
Obligation becomes due. In the case of any amounts withheld for taxes pursuant
to this provision in the form of Shares, the amount withheld shall not exceed
the minimum required by applicable law and regulations.


19.    No Representations Regarding Tax Consequences. Participant acknowledges
and agrees that the Company has made no warranties or representations to
Participant with respect to the tax consequences (including, but not limited to,
income tax consequences) related to the Restricted Stock Unit Award granted
under this Agreement, and Participant is in no manner relying on the Company or
its representatives for an assessment of such tax consequences. Participant
acknowledges that the Company has no responsibility to take or refrain from
taking any actions in order to achieve a certain tax result for Participant.


20.    Headings. Section and subsection headings contained in this Agreement are
inserted for the convenience of reference only. Section and subsection headings
shall not be deemed to be a part of this Agreement for any purpose, and they
shall not in any way define or affect the meaning, construction or scope of any
of the provisions hereof.














[signatures on the next page]
Restricted Stock Unit Award Agreement
For Non-Employee Directors
(signature page)










ENERGY FOCUS, INC.


By:                         


Name:                        


Title:                            
Attest:


                    
Name:    
Title:    
Accepted by:


X                            Participant Name:         






















































1

